
	
		I
		111th CONGRESS
		2d Session
		H. R. 5746
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the provisions of title 5, United States Code,
		  relating to the methodology for calculating the amount of any Postal surplus or
		  supplemental liability under the Civil Service Retirement
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 United States Postal Service’s CSRS
			 Obligation Modification Act of 2010.
		2.Modified
			 methodologySection 8348(h) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
			
				(4)(A)To the extent that a
				determination under paragraph (1)(A), relating to future benefits attributable
				to civilian employment with the United States Postal Service, is based on the
				first sentence of section 8339(a), such determination shall be made in
				accordance with such sentence and otherwise applicable provisions of law,
				subject to the following:
						(i)The average pay used in
				the case of any individual shall be a single amount, determined in accordance
				with section 8331(4), taking into account the rates of basic pay in effect for
				such individual during the periods of creditable service performed by such
				individual. Nothing in this subsection shall be considered to permit or
				require—
							(I)one determination of average pay
				with respect to service performed with the United States Postal Service;
				and
							(II)a separate determination of
				average pay with respect to service performed with its predecessor entity in
				function.
							(ii)To determine the portion of an
				annuity attributable to civilian employment with the United States Postal
				Service, the appropriate percentage to apply under the provisions of section
				8339(a) with respect to such employment is, in the case of—
							(I)any period of employment with the
				United States Postal Service which follows
							(II)any other period of employment
				creditable under section 8332 (whether with the entity referred to in clause
				(i)(II) or otherwise),
							the
				applicable percentage under such provisions, determined after taking into
				account any periods of employment described in subclause (II) which precede the
				period of employment (described in subclause (I)) as to which the determination
				of the appropriate percentage to apply under section 8339(a) is being
				made.(B)(i)Not later than the date
				which occurs 6 months after the date of enactment of this paragraph, the Office
				shall determine (or, if applicable, redetermine) the amount of the Postal
				surplus or supplemental liability as of the close of the fiscal year most
				recently ending before such date of enactment, in conformance with the
				methodology required under subparagraph (A).
						(ii)If the result of the determination
				(or redetermination) under clause (i) is a surplus, the Office shall transfer
				the amount of such surplus to the Postal Service Retiree Health Benefits Fund
				in such manner as the Office shall, within 90 days after the date of such
				determination (or redetermination), by regulation prescribe.
						(iii)For purposes of clause (ii), the
				term Postal Service Retiree Health Benefits Fund refers to the
				fund described in section 8909a.
						.
		3.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendment made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)Rule of
			 constructionNothing in this Act shall be considered to require a
			 redetermination with respect to any fiscal year preceding the fiscal year
			 referred to in section 8348(h)(4)(B)(i) of title 5, United States Code, as
			 amended by this Act.
			
